Cite as 2015 Ark. App. 500

                  ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-15-201


PENNY BRINKLEY                                     Opinion Delivered   SEPTEMBER 23, 2015
                                APPELLANT
                                                   APPEAL FROM THE WHITE
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. JV-2013-168]

ARKANSAS DEPARTMENT OF                             HONORABLE ROBERT EDWARDS,
HUMAN SERVICES AND P.B., A                         JUDGE
MINOR
                    APPELLEES                      AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                                BART F. VIRDEN, Judge


       This is an appeal from an order terminating the parental rights of appellant Penny

Brinkley to her minor child, P.B. Brinkley’s attorney has filed a motion to be relieved as

counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services,

359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that

there are no issues of arguable merit to support the appeal. Counsel’s brief explains why there

is no meritorious ground for reversal and that there were no adverse rulings. The clerk of this

court sent copies of the brief and motion to be relieved to Brinkley’s last known address,

informing her that she had the right to file pro se points for reversal under Ark. Sup. Ct. R. 6-

9(i)(3). Brinkley exercised her right to file pro se points on appeal. Neither the Arkansas

Department of Human Services (DHS) nor the attorney ad litem filed a responsive brief.

       The record shows that P.B. was initially removed from Brinkley’s custody because of
                                   Cite as 2015 Ark. App. 500

P.B.’s diagnosis of failure to thrive and Brinkley’s refusal to take the child to Arkansas

Children’s Hospital despite the pediatrician’s direction to do so.         P.B. was adjudicated

dependent-neglected after a hearing on the matter. Brinkley’s non compliance with the case

plan at every subsequent hearing constitutes clear grounds for termination of parental rights.

Brinkley’s only compliance with the case plan occurred while she was incarcerated and only

after the permanency-planning hearing. The Arkansas Department of Human Services sought

termination of Brinkley’s parental rights through a petition filed on September 14, 2014,

alleging that termination was in the child’s best interest. DHS also alleged Brinkley was unfit

under (1) Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a), which allows for

termination if, essentially, the children have remained out of the home in excess of twelve

months and the conditions that brought the children in to care had not been corrected despite

the offer of meaningful services by DHS, and (2) Arkansas Code Annotated section 9-27-341

(b)(3)(B)(vii)(a), known as the “subsequent other factors or issues” ground. At the hearing,

there was evidence presented that P.B. was adoptable, that there was potential for harm if the

child was returned to Brinkley’s custody, that subsequent issues had arisen after the filing of the

original petition, and that DHS had made reasonable efforts at every stage of the case. The

circuit court found that the statutory grounds alleged in the petition had been proved and that

it was in the child’s best interests to terminate parental rights considering the likelihood of

adoption and the potential for harm if returned to Brinkley’s custody. The circuit court granted

the petition on December 12, 2014.

       Based on our examination of the record and the briefs presented to us, we find that


                                                2
                                Cite as 2015 Ark. App. 500

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit briefs in termination cases, and we hold that the appeal is wholly without merit.

Accordingly, by memorandum opinion, we affirm the termination of Brinkley’s parental rights

to P.B. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct.

R. 5-2(e) (2015). We also grant counsel’s motion to withdraw.

      Affirmed; motion to withdraw granted.

      GLOVER and VAUGHT, JJ., agree.

      Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

      No response.




                                            3